Exhibit 10.103

 

Award Number:      

 

CLEAN ENERGY FUELS CORP.

 

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK UNIT AWARD

 

Awardee’s Name:

 

You (the “Awardee”) have been granted an award of Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Stock Unit Award (the
“Notice”), the Clean Energy Fuels Corp. Amended and Restated 2006 Equity
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Unit
Agreement (the “Agreement”) attached hereto, as follows.  Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

 

Award
Number                                                                                                                                                            
                                    

 

Grant
Date                                                                                                                                                                                   
                                    

 

Total Number of Stock
Units Awarded (the
“Units”)                                                                                        
                                    

 

Vesting Completion
Date                                                                                                       
                                    

 

Vesting Schedule:

 

Subject to the Awardee’s not ceasing to be a Service Provider and other
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule (the “Vesting Schedule”):

 

34% of the Units will vest on                       .  An additional 33% of the
Units will vest on                        and                         ,
respectively.

 

Notwithstanding the foregoing, if the Awardee ceases to be a Service Provider
prior to the Vesting Completion Date as a result of the Awardee’s Termination of
Service by the Company or any Affiliate, in each case, without Cause, one
hundred percent (100%) of the Units will vest immediately prior to such
Termination of Service.

 

Notwithstanding the foregoing, in the event of the Awardee’s Termination of
Service due to death or Disability prior to the Vesting Completion Date, one
hundred percent (100%) of the Units will vest immediately prior to such
Termination of Service.

 

Notwithstanding the foregoing, immediately prior to, and contingent upon, the
occurrence of a Change in Control prior to the Vesting Completion Date, one
hundred percent (100%) of the Units that are not Assumed or Replaced will vest.

 

Notwithstanding the foregoing, in the event of a Change in Control prior to the
Vesting Completion Date, for the Units that are Assumed or Replaced, such Units
shall become fully vested immediately upon the first to occur of (i) the Awardee
ceasing to be a Service Provider as a result of the Awardee’s Termination of
Service by the successor company, the Company or any

 

1

--------------------------------------------------------------------------------


 

Affiliate without Cause within twelve (12) months after the Change in Control
and (ii) the Awardee terminating his or her service to the successor company,
the Company or any Affiliate as a Service Provider for Good Reason within twelve
(12) months after the Change in Control.

 

The following terms have the following definitions:

 

“Assumed” means that pursuant to a Change in Control either (i) the Award is
expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its parent entity in connection with the Change
in Control with appropriate adjustments to the number and type of securities of
the successor entity or its parent entity subject to the Award which at least
preserves the compensation element of the Award existing at the time of the
Change in Control as determined in accordance with the instruments evidencing
the agreement to assume the Award.

 

“Cause” means, with respect to the Awardee’s Termination of Service by the
Company or an Affiliate, that such termination is for “Cause” as such term (or
word of like import) is expressly defined in a then-effective written agreement
between the Awardee and the Company or such Affiliate, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Awardee’s:  (i) performance of any act
or failure to perform any act in bad faith and to the detriment of the Company
or an Affiliate; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or an Affiliate; or (iii) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person; provided, however, that with regard to any agreement that defines
“Cause” on the occurrence of or in connection with a Change in Control, such
definition of “Cause” shall not apply until a Change in Control actually occurs.

 

“Good Reason” means, with respect to the Awardee’s termination of his or her
service as a Service Provider, that such termination is for “Good Reason” as
such term (or words of like import) is used in a then-effective written
agreement between the Awardee and the Company, the successor entity or the
parent entity of either of them, or in the absence of such then-effective
written agreement and definition, is based on a material dimunition of either
the Awardee’s duties or base annual salary.

 

“Replaced” means that pursuant to a Change in Control the Award is replaced with
a comparable stock award or a cash incentive program of the Company, the
successor entity (if applicable) or the parent entity of either of them which
preserves the compensation element of such Award existing at the time of the
Change in Control and provides for subsequent payout in accordance with the same
(or a more favorable) vesting schedule applicable to such Award.  The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

In the event of any authorized leave of absence that exceeds six (6) months, and
a return to service upon expiration of such leave is not guaranteed by statute
or contract, then (a) the Awardee’s Termination of Service shall be deemed to
occur on the first date following such six-month period and (b) the Awardee will
forfeit the Units that are unvested on the date of the Awardee’s Termination of
Service.  An authorized leave of absence shall include sick leave,

 

2

--------------------------------------------------------------------------------


 

military leave, or other bona fide leave of absence (such as temporary
employment by the government).  Notwithstanding the foregoing, with respect to a
leave of absence (prior to the Awardee’s Termination of Service due to
Disability) due to any medically determinable physical or mental impairment of
the Awardee that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Awardee to be unable to perform the duties of the Awardee’s position
of employment or substantially similar position of employment, a twenty-nine
(29) month period of absence shall be substituted for such six (6) month period
above.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.

 

Except as otherwise provided in this Notice or a then-effective written
agreement between the Awardee and the Company or an Affiliate, vesting shall
cease upon the Termination of Service of the Awardee for any reason, including
death or Disability.  Except as otherwise provided in this Notice or a
then-effective written agreement between the Awardee and the Company or an
Affiliate, in the event of the Termination of Service of the Awardee for any
reason, including death or Disability, any unvested Units held by the Awardee
immediately upon such Termination of Service shall be forfeited and deemed
reconveyed to the Company and the Company shall thereafter be the legal and
beneficial owner of such reconveyed Units and shall have all rights and interest
in or related thereto without further action by the Awardee.

 

IN WITNESS WHEREOF, the Company and the Awardee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

 

CLEAN ENERGY FUELS CORP.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

THE AWARDEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE AWARDEE’S CONTINUOUS SERVICE AS A SERVICE PROVIDER OR
AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE AWARDEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE AWARDEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE AWARDEE’S CONTINUOUS SERVICE AS A SERVICE PROVIDER, NOR SHALL IT INTERFERE
IN ANY WAY WITH THE AWARDEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
AWARDEE’S CONTINUOUS SERVICE AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE.  THE AWARDEE ACKNOWLEDGES THAT UNLESS THE
AWARDEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE
AWARDEE’S STATUS IS AT WILL.

 

3

--------------------------------------------------------------------------------


 

Awardee Acknowledges and Agrees:

 

The Awardee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Awardee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Awardee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

 

The Awardee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Awardee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Awardee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Awardee’s responsibility to determine whether or not such sale of Shares will
subject the Awardee to liability under insider trading rules or other applicable
federal securities laws.

 

The Awardee acknowledges receipt of paper copies of the Notice, the Agreement,
the Plan and the Plan prospectus (collectively, the “Plan Documents”)
and acknowledges that the Awardee is familiar with and accepts the Award subject
to the terms and provisions of the Plan Documents.

 

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Awardee’s consent to participate in the Plan by
electronic means.  The Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

The Awardee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. 
The Awardee further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement.  The Awardee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

 

 

 

 

 

Date:

 

 

 

 

 

 

Awardee’s Signature

 

 

 

 

 

 

 

 

Awardee’s Printed Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

City, State & Zip:

 

 

4

--------------------------------------------------------------------------------


 

CLEAN ENERGY FUELS CORP.

 

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

1.                                      Issuance of Units.  Clean Energy Fuels
Corp., a Delaware corporation (the “Company”), hereby issues to the Awardee (the
“Awardee”) named in the Notice of Stock Unit Award (the “Notice”) an award (the
“Award”) of the Total Number of Stock Units Awarded set forth in the Notice (the
“Units”), subject to the Notice, this Stock Unit Agreement (the “Agreement”) and
the terms and provisions of the Clean Energy Fuels Corp. Amended and Restated
2006 Equity Incentive Plan, as amended from time to time (the “Plan”), which is
incorporated herein by reference.  Unless otherwise provided herein, the terms
in this Agreement shall have the same meaning as those defined in the Plan.

 

2.                                      Transfer Restrictions.  The Units may
not be transferred in any manner other than by will or by the laws of descent
and distribution.

 

3.                                      Conversion of Units and Issuance of
Shares.

 

(a)                                 General.  Subject to Sections 3(b) and 3(c),
one share of Common Stock shall be issuable for each Unit subject to the Award
(the “Shares”) upon vesting.  Immediately thereafter, or as soon as
administratively feasible, the Company will deliver the appropriate number of
Shares to the Awardee after satisfaction of any required tax or other
withholding obligations.  Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional Share. 
Notwithstanding the foregoing, the relevant number of Shares shall be delivered
to the Awardee no later than March 15th of the year following the calendar year
in which the Award vests.  The Company may however, in its sole discretion, make
a cash payment in lieu of the issuance of the Shares in an amount equal to the
value of one share of Common Stock multiplied by the number of Units subject to
the Award.

 

(b)                                 Delay of Conversion.  The conversion of the
Units into the Shares under Section 3(a) above, shall be delayed in the event
the Company reasonably anticipates that the issuance of the Shares would
constitute a violation of federal securities laws or other Applicable Law.  If
the conversion of the Units into the Shares is delayed by the provisions of this
Section 3(b), the conversion of the Units into the Shares shall occur at the
earliest date at which the Company reasonably anticipates issuing the Shares
will not cause a violation of federal securities laws or other Applicable Law. 
For purposes of this Section 3(b), the issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of Applicable Law.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Delay of Issuance of Shares.  The Company
shall delay the delivery of any Shares under this Section 3 to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies); in such event, any Shares to which the Awardee would otherwise be
entitled during the six (6) month period following the date of the Termination
of Service of the Awardee will be delivered on the first business day following
the expiration of such six (6) month period.

 

4.                                      Right to Shares.  Notwithstanding
anything to the contrary in the Plan, the Awardee shall not have any right in,
to or with respect to any of the Shares (including any voting rights or rights
with respect to dividends paid on the Common Stock) issuable under the Award
until the Award is settled by the issuance of such Shares to the Awardee.

 

5.                                      Taxes.

 

(a)                                 Tax Liability.  The Awardee is ultimately
liable and responsible for all taxes owed by the Awardee in connection with the
Award, regardless of any action the Company or any Affiliate takes with respect
to any tax withholding obligations that arise in connection with the Award. 
Neither the Company nor any Affiliate makes any representation or undertaking
regarding the treatment of any tax withholding in connection with any aspect of
the Award, including the grant, vesting, assignment, release or cancellation of
the Units, the delivery of Shares, the subsequent sale of any Shares acquired
upon vesting and the receipt of any dividends or dividend equivalents.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Awardee’s tax liability.

 

(b)                                 Payment of Withholding Taxes.  Prior to any
event in connection with the Award (e.g., vesting) that the Company determines
may result in any tax withholding obligation, whether United States federal,
state, local or non-U.S., including any social insurance, employment tax,
payment on account or other tax-related obligation (the “Tax Withholding
Obligation”), the Awardee must arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.

 

(i)                                     By Share Withholding.  Unless the
Awardee determines to satisfy the Tax Withholding Obligation by some other means
in accordance with clause (ii) below, the Company shall withhold from those
Shares otherwise issuable to the Awardee the whole number of Shares sufficient
to satisfy the minimum applicable Tax Withholding Obligation.  The Awardee
acknowledges that the withheld Shares may not be sufficient to satisfy the
Awardee’s minimum Tax Withholding Obligation.  Accordingly, the Awardee agrees
to pay to the Company or any Affiliate as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of Shares described above.

 

(ii)                                  By Check, Wire Transfer or Other Means. At
any time not less than five (5) business days (or such fewer number of business
days as determined by the Administrator) before any Tax Withholding Obligation
arises (e.g., a vesting date), the Awardee may elect to satisfy the Awardee’s
Tax Withholding Obligation by delivering to the Company an

 

6

--------------------------------------------------------------------------------


 

amount that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct,
(y) delivery of a certified check payable to the Company, or (z) such other
means as specified from time to time by the Administrator.

 

Notwithstanding the foregoing, the Company or an Affiliate also may satisfy any
Tax Withholding Obligation by offsetting any amounts (including, but not limited
to, salary, bonus and severance payments) payable to the Awardee by the Company
and/or an Affiliate.  Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all withholding taxes due
in connection with the Award, the Awardee agrees to pay the Company the amount
of such deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, whether or not the Awardee is an employee of the
Company at that time.

 

6.              Entire Agreement; Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Awardee with respect to the subject matter
hereof, and may not be modified adversely to the Awardee’s interest except by
means of a writing signed by the Company and the Awardee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

7.                                      Construction.  The captions used in the
Notice and this Agreement are inserted for convenience and shall not be deemed a
part of the Award for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

8.                                      Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or this Agreement shall be submitted by the Awardee or by the
Company to the Administrator.  The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

 

9.                                      Venue and Jurisdiction.  The parties
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan or this Agreement shall be brought exclusively in the United
States District Court for the State of Delaware (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Delaware state court
and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  If any one or more provisions of this
Section 9 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

7

--------------------------------------------------------------------------------


 

10.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

 

11.                               Nature of Award.  In accepting the Award, the
Awardee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature, and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement;

 

(b)                                 the Award is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units, even if Units have been awarded repeatedly
in the past;

 

(c)                                  all decisions with respect to future
awards, if any, will be at the sole discretion of the Company;

 

(d)                                 the Awardee’s participation in the Plan is
voluntary;

 

(e)                                  the Awardee’s participation in the Plan
shall not create a right to any employment with the Awardee’s employer and shall
not interfere with the ability of the Company or the employer to terminate the
Awardee’s employment relationship, if any, at any time;

 

(f)                                   the Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate;

 

(g)                                  in the event that the Awardee is not an
Employee of the Company or any Affiliate, the Award and the Awardee’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Affiliate;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(i)                                     in consideration of the Award, no claim
or entitlement to compensation or damages shall arise from termination of the
Award or diminution in value of the Award or

 

8

--------------------------------------------------------------------------------


 

Shares acquired upon vesting of the Award, resulting from Termination of Service
of the Awardee by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Award, the Awardee irrevocably releases the Company and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing the Notice, the Awardee shall be deemed irrevocably to have waived his
or her right to pursue or seek remedy for any such claim or entitlement;

 

(j)                                    except as otherwise provided in the
Notice, the Agreement or any other written agreement between the Awardee and the
Company, in the event of the Termination of Service of the Awardee (whether or
not in breach of local labor laws), the Awardee’s right to receive Awards under
the Plan and to vest in such Awards, if any, will terminate effective as of the
date that the Awardee is no longer providing services and will not be extended
by any notice period mandated under local law (e.g., providing services would
not include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of the Termination of Service of the Awardee (whether
or not in breach of local labor laws), the Administrator shall have the
exclusive discretion to determine when the Awardee is no longer providing
services for purposes of this Award;

 

(k)                                 the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Awardee’s participation in the Plan or the Awardee’s acquisition or sale of the
underlying Shares; and

 

(l)                                     the Awardee is hereby advised to consult
with the Awardee’s own personal tax, legal and financial advisers regarding the
Awardee’s participation in the Plan before taking any action related to the
Plan.

 

12.                               Data Privacy.

 

(a)                                 The Awardee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Awardee’s personal data as described in the Notice and this
Agreement by and among, as applicable, the Awardee’s employer, the Company and
any Affiliate for the exclusive purpose of implementing, administering and
managing the Awardee’s participation in the Plan.

 

(b)                                 The Awardee understands that the Company and
the Awardee’s employer may hold certain personal information about the Awardee,
including, but not limited to, the Awardee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Awardee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

(c)                                  The Awardee understands that Data will be
transferred to any third party assisting the Company with the implementation,
administration and management of the Plan.

 

9

--------------------------------------------------------------------------------


 

The Awardee understands that the recipients of the Data may be located in the
Awardee’s country, or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Awardee’s country.  The
Awardee understands that the Awardee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Awardee’s
local human resources representative.  The Awardee authorizes the Company and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Awardee’s
participation in the Plan.  The Awardee understands that Data will be held only
as long as is necessary to implement, administer and manage the Awardee’s
participation in the Plan.  The Awardee understands that the Awardee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Awardee’s local human resources representative.  The Awardee understands,
however, that refusal or withdrawal of consent may affect the Awardee’s ability
to participate in the Plan.  For more information on the consequences of the
Awardee’s refusal to consent or withdrawal of consent, the Awardee understands
that the Awardee may contact the Awardee’s local human resources representative.

 

13.                               Language.  If the Awardee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control, unless otherwise prescribed by
Applicable Law.

 

14.                               Amendment and Delay to Meet the Requirements
of Section 409A.  The Awardee acknowledges that the Company, in the exercise of
its sole discretion and without the consent of the Awardee, may amend or modify
this Agreement in any manner and delay the issuance of any Shares issuable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Treasury
regulations or guidance from the Internal Revenue Service as the Company deems
appropriate or advisable.  In addition, the Company makes no representation that
the Award will comply with Section 409A of the Code and makes no undertaking to
prevent Section 409A of the Code from applying to the Award or to mitigate its
effects on any deferrals or payments made in respect of the Units.  The Awardee
is encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

 

END OF AGREEMENT

 

10

--------------------------------------------------------------------------------